PLX TECHNOLOGY, INC.
2008 EQUITY INCENTIVE PLAN
(AMENDED AND RESTATED)



ARTICLE 1.  
PURPOSES OF THE PLAN



The purposes of the PLX Technology, Inc. 2008 Equity Incentive Plan (the “Plan”)
are to attract and retain the best available personnel, to provide additional
incentives to Employees, Directors and Consultants and to promote the success of
the Company’s business by linking the personal interests of the Directors,
Employees, and Consultants to those of Company stockholders and by providing
such individuals with an incentive for outstanding performance to generate
superior returns to Company stockholders.
 
ARTICLE 2.  
DEFINITIONS



Wherever the following terms are used in the Plan they shall have the meanings
specified below, unless the context clearly indicates otherwise.  The singular
pronoun shall include the plural where the context so indicates.
 
       2.1   “Award” means an Option, an award of Restricted Stock, a Stock
Appreciation Right, an award of Performance Shares, an award of Performance
Stock Units, a Dividend Equivalent Right, a Share Payment, an award of Deferred
Stock, an award of Restricted Stock Units, a Performance Bonus Award, a
Performance-Based Award or any other right or benefit, including any other Award
under Article 8, granted to a Participant pursuant to the Plan.
 
       2.2   “Award Agreement” means any written agreement, contract, or other
instrument or document evidencing the terms and conditions of an Award,
including through electronic medium.
 
       2.3   “Board” means the Board of Directors of the Company.
 
       2.4   “Change in Control” means and includes each of the following:
 
(a)    A transaction or series of transactions (other than an offering of the
Shares to the general public through a registration statement filed with the
Securities and Exchange Commission) whereby any “person” or related “group” of
“persons” (as such terms are used in Sections 13(d) and 14(d)(2) of the Exchange
Act) (other than the Company, any of its subsidiaries, an employee benefit plan
maintained by the Company or any of its subsidiaries or a “person” that, prior
to such transaction, directly or indirectly controls, is controlled by, or is
under common control with, the Company) directly or indirectly acquires
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act)
of securities of the Company possessing more than 50% of the total combined
voting power of the Company’s securities outstanding immediately after such
acquisition; or
 
(b)    During any period of two consecutive years, individuals who, at the
beginning of such period, constitute the Board together with any new director(s)
(other than a director designated by a person who shall have entered into an
agreement with the Company to effect a transaction described in Section 2.4(a)
or Section 2.4(c) hereof) whose election by the Board or nomination for election
by the Company’s stockholders was approved by a vote of at least a majority of
the directors then still in office who either were directors at the beginning of
the two-year period or whose election or nomination for election was previously
so approved, cease for any reason to constitute a majority thereof; or
 
 
 

--------------------------------------------------------------------------------

 
 
(c)    The consummation by the Company (whether directly involving the Company
or indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination or (y) a sale or
other disposition of all or substantially all of the Company’s assets in any
single transaction or series of related transactions or (z) the acquisition of
assets or stock of another entity, in each case other than a transaction:
 
(i)  
Which results in the Company’s voting securities outstanding immediately before
the transaction continuing to represent (either by remaining outstanding or by
being converted into voting securities of the Company or the person that, as a
result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company’s assets
or otherwise succeeds to the business of the Company (the Company or such
person, the “Successor Entity”)) directly or indirectly, at least a majority of
the combined voting power of the Successor Entity’s outstanding voting
securities immediately after the transaction, and

 
(ii)  
After which no person or group beneficially owns voting securities representing
50% or more of the combined voting power of the Successor Entity; provided,
however, that no person or group shall be treated for purposes of this Section
2.4(c)(ii) as beneficially owning 50% or more of combined voting power of the
Successor Entity solely as a result of the voting power held in the Company
prior to the consummation of the transaction; or

 
(d)   The Company’s stockholders approve a liquidation or dissolution of the
Company.
 
The Committee shall have full and final authority, which shall be exercised in
its discretion, to determine conclusively whether a Change in Control of the
Company has occurred pursuant to the above definition, and the date of the
occurrence of such Change in Control and any incidental matters relating
thereto.
 
       2.5   “Code” means the U.S. Internal Revenue Code of 1986, as amended.
 
       2.6   “Committee” means the committee of the Board appointed or described
in Article 12 to administer the Plan.
 
       2.7   “Common Stock” means the common stock of the Company, par value
$0.001 per share, and such other securities of the Company that may be
substituted for the Common Stock pursuant to Article 11.
 
       2.8   “Company” means PLX Technology, Inc., a Delaware corporation.
 
       2.9   “Consultant” means any consultant or adviser if: (a) the consultant
or adviser renders bona fide services to the Company or any Subsidiary; (b) the
services rendered by the consultant or adviser are not in connection with the
offer or sale of securities in a capital-raising transaction and do not directly
or indirectly promote or maintain a market for the Company’s securities; and (c)
the consultant or adviser is a natural person.
 
       2.10   “Covered Employee” means an Employee who is, or could be, a
“covered employee” within the meaning of Section 162(m) of the Code.
 
       2.11   “Deferred Stock” means a right to receive a specified number of
Shares during specified time periods pursuant to Section 8.5 hereof.
 
       2.12   “Director” means a member of the Board, or as applicable, a member
of the board of directors of a Subsidiary.
 
       2.13   “Disability” means that the Participant would qualify to receive
benefit payments under the long-term disability policy, as it may be amended
from time to time, of the Company or the Subsidiary to which the Participant
provides services regardless of whether the Participant is covered by such
policy.  If the Company or the Subsidiary to which the Participant provides
service does not have a long-term disability plan in place, “Disability” means
that a Participant is unable to carry out the responsibilities and functions of
the position held by the Participant by reason of any medically determined
physical or mental impairment for a period of not less than ninety (90)
consecutive days.  A Participant shall not be considered to have incurred a
Disability unless he or she furnishes proof of such impairment sufficient to
satisfy the Board in its discretion.
 
 
 

--------------------------------------------------------------------------------

 
 
       2.14   “Dividend Equivalent Right” means a right granted to a Participant
pursuant to Section 8.3 hereof to receive the equivalent value (in cash or
Shares) of dividends paid on the Shares.
 
       2.15   “Effective Date” shall have the meaning set forth in Section 13.1
hereof.
 
       2.16   “Eligible Individual” means any person who is an Employee, a
Consultant or a Director, as determined by the Committee.
 
       2.17   “Employee” means a full time or part time employee of the Company
or any Subsidiary, including an officer or Director, who is treated as an
employee in the personnel records of the Company or Subsidiary for the relevant
period, but shall exclude individuals who are classified by the Company or
Subsidiary as (a) leased from or otherwise employed by a third party, (b)
independent contractors or (c) intermittent or temporary, even if any such
classification is changed retroactively as a result of an audit, litigation or
otherwise.  A Participant shall not cease to be an Employee in the case of (i)
any vacation or sick time or otherwise approved paid time off in accordance with
the Company or Subsidiary’s policy or (ii) transfers between locations of the
Company or between the Company and/or any Subsidiary.  Neither services as a
Director nor payment of a director’s fee by the Company or a Subsidiary shall be
sufficient to constitute “employment” by the Company or any Subsidiary.
 
       2.18   “Equity Restructuring” shall mean a nonreciprocal transaction
between the company and its stockholders, such as a stock dividend, stock split,
spin-off, rights offering or recapitalization through a large, nonrecurring cash
dividend, that affects the Shares (or other securities of the Company) or the
price of Shares (or other securities) and causes a change in the per share value
of the Shares underlying outstanding Awards.
 
       2.19   “Exchange Act” means the U.S. Securities Exchange Act of 1934, as
amended.
 
       2.20   “Fair Market Value” means, as of any given date, (a) if Shares are
traded on any established stock exchange, the closing price of a Share as quoted
on the principal exchange on which the Shares are listed, as reported in the
Wall Street Journal (or such other source as the Company may deem reliable for
such purposes) for such date, or if no sale occurred on such date, the first
trading date immediately prior to such date during which a sale occurred; or (b)
if Shares are not traded on an exchange but are regularly quoted on a national
market or other quotation system, the closing sales price on such date as quoted
on such market or system, or if no sales occurred on such date, then on the date
immediately prior to such date on which sales prices are reported; or (c) in the
absence of an established market for the Shares of the type described in (a) or
(b) of this Section 2.20, the fair market value established by the Committee
acting in good faith.
 
       2.21   “Full Value Award” means any Award other than an Option, SAR or
other Award for which the Participant pays the intrinsic value (whether directly
or by forgoing a right to receive a payment from the Company or the Subsidiary
that employs the Participant).
 
       2.22   “Incentive Stock Option” means an Option that is intended to meet
the requirements of Section 422 of the Code or any successor provision thereto.
 
       2.23   “Independent Director” means a Director of the Company who is not
an Employee.
 
       2.24   “Non-Employee Director” means a Director of the Company who
qualifies as a “Non-Employee Director” as defined in Rule 16b-3(b)(3) under the
Exchange Act, or any successor rule.
 
       2.25   “Non-Qualified Stock Option” means an Option that is not intended
to be an Incentive Stock Option.
 
 
 

--------------------------------------------------------------------------------

 
 
       2.26   “Option” means a right granted to a Participant pursuant to
Article 5 to purchase a specified number of Shares at a specified price during
specified time periods.  An Option may be either an Incentive Stock Option or a
Non-Qualified Stock Option.
 
       2.27   “Participant” means any Eligible Individual who, as an Independent
Director, Consultant or Employee, has been granted an Award pursuant to the
Plan.
 
       2.28   “Performance-Based Award” means an Award granted pursuant to
Article 9.
 
       2.29   “Performance Bonus Award” has the meaning set forth in Section 8.7
hereof.
 
       2.30   “Performance Criteria” means the criteria that the Committee
selects for purposes of establishing the Performance Goal or Performance Goals
for a Participant for a Performance Period.  The Performance Criteria that will
be used to establish Performance Goals are limited to the following: earnings or
net earnings (either before or after interest, taxes, depreciation and
amortization), economic value-added, sales or revenue, income, net income
(either before or after taxes), operating earnings, cash flow (including, but
not limited to, operating cash flow and free cash flow), cash flow return on
capital, return on assets or net assets, return on stockholders’ equity, return
on capital, stockholder returns, return on sales, gross or net profit margin,
productivity, expense, margins, operating efficiency, customer satisfaction,
working capital, earnings per share, price per Share, and market share, any of
which may be measured either in absolute terms or as compared to any incremental
increase or as compared to results of a peer group.  The Committee shall define
in an objective fashion the manner of calculating the Performance Criteria it
selects to use for such Performance Period for such Participant.
 
       2.31   “Performance Goals” means, for a Performance Period, the goals
established in writing by the Committee for the Performance Period based upon
the Performance Criteria.  Depending on the Performance Criteria used to
establish such Performance Goals, the Performance Goals may be expressed in
terms of overall Company performance, the performance of a Subsidiary, the
performance of a division or a business unit of the Company or a Subsidiary, or
the performance of an individual.  The Committee, in its discretion, may, to the
extent consistent with, and within the time prescribed by, Section 162(m) of the
Code, appropriately adjust or modify the calculation of Performance Goals for
such Performance Period in order to prevent the dilution or enlargement of the
rights of Participants (a) in the event of, or in anticipation of, any unusual
or extraordinary corporate item, transaction, event, or development, or (b) in
recognition of, or in anticipation of, any other unusual or nonrecurring events
affecting the Company, or the financial statements of the Company, or in
response to, or in anticipation of, changes in applicable laws, regulations,
accounting principles, or business conditions.
 
       2.32   “Performance Period” means the one or more periods of time, which
may be of varying and overlapping durations, as the Committee may select, over
which the attainment of one or more Performance Goals will be measured for the
purpose of determining a Participant’s right to, and the payment of, a
Performance-Based Award.
 
       2.33   “Performance Share” means a right granted to a Participant
pursuant to Section 8.1 hereof, to receive Shares, the payment of which is
contingent upon achieving certain Performance Goals or other performance-based
targets established by the Committee.
 
       2.34   “Performance Stock Unit” means a right granted to a Participant
pursuant to Section 8.2 hereof, to receive Shares, the payment of which is
contingent upon achieving certain Performance Goals or other performance-based
targets established by the Committee.
 
       2.35   “Plan” means this PLX Technology, Inc. 2008 Equity Incentive Plan,
as it may be amended from time to time.
 
       2.36   “Prior Plan” means the PLX Technology, Inc. 1999 Stock Incentive
Plan, as may be amended from time to time.
 
       2.37    “Qualified Performance-Based Compensation” means any compensation
that is intended to qualify as “qualified performance-based compensation” as
described in Section 162(m)(4)(C) of the Code.
 
 
 

--------------------------------------------------------------------------------

 
 
2.38    “Restricted Stock” means Shares awarded to a Participant pursuant to
Article 6 that are subject to certain restrictions and may be subject to risk of
forfeiture.
 
2.39    “Restricted Stock Unit” means an Award granted pursuant to Section 8.6
hereof and shall be evidenced by a bookkeeping entry representing the equivalent
of one Share.
 
2.40    “Section 409A Compliance” shall have the meaning assigned to it in
Section 10.7 hereof.
 
2.41    “Securities Act” shall mean the U.S. Securities Act of 1933, as amended.
 
2.42    “Share” means a share of Common Stock.
 
2.43    “Share Payment” means (a) a payment in the form of Shares, or (b) an
option or other right to purchase Shares, as part of any bonus, deferred
compensation or other arrangement, made in lieu of all or any portion of the
compensation, granted pursuant to Section 8.4 hereof.
 
2.44     “Stock Appreciation Right” or “SAR” means a right granted pursuant to
Article 7 to receive a payment equal to the excess of the Fair Market Value of a
specified number of Shares on the date the SAR is exercised over the Fair Market
Value on the date the SAR was granted as set forth in the applicable Award
Agreement.
 
2.45     “Subsidiary” means any “subsidiary corporation” as defined in Section
424(f) of the Code and any applicable regulations promulgated thereunder or any
other entity of which a majority of the outstanding voting stock or voting power
is beneficially owned directly or indirectly by the Company.
 
ARTICLE 3.  
SHARES SUBJECT TO THE PLAN

 
       3.1     Number of Shares. 
 
(a)    Subject to Article 11 and Section 3.1(b) hereof, the aggregate number of
Shares which may be issued or transferred pursuant to Awards under the Plan
shall be the sum of: (i) 5,000,000 Shares and (ii) any Shares which as of the
Effective Date are available for issuance under any of the Prior Plan and which
following the Effective Date are not issued under the Prior Plan (including
Shares that are subject to awards outstanding under the Prior Plan that expire,
are cancelled or otherwise terminate unexercised, or Shares that otherwise would
have reverted to the share reserve of the Prior Plan following the Effective
Date); provided, however, that no more than 7,407,369 Shares may be issued or
transferred pursuant to Awards granted under the Plan, including upon the
exercise of Incentive Stock Options; provided further, however, that no more
than 300,000 Shares may be issued in the form of Full Value Awards.
 
(b)    To the extent that an Award terminates, expires, lapses for any reason,
or is settled in cash, any Shares subject to the Award shall again be available
for the grant of an Award pursuant to the Plan.  Any Shares tendered or withheld
to satisfy the grant or exercise price or tax withholding obligation pursuant to
any Award shall be treated as issued under this Plan and shall be deducted from
the aggregate number of shares which may be issued under Section 3.1(a).  To the
extent permitted by applicable law or any exchange rule, Shares issued in
assumption of, or in substitution for, any outstanding awards of any entity
acquired in any form of combination by the Company or any Subsidiary shall not
be counted against Shares available for grant pursuant to this Plan.  The
payment of Dividend Equivalent Rights in cash in conjunction with any
outstanding Awards shall not be counted against the Shares available for
issuance under the Plan.  Notwithstanding the provisions of this Section 3.1(b),
no Shares may again be optioned, granted or awarded if such action would cause
an Incentive Stock Option to fail to qualify as an incentive stock option under
Section 422 of the Code.
 
       3.2    Shares Distributed.  Any Shares distributed pursuant to an Award
may consist, in whole or in part, of authorized and unissued Shares, treasury
Shares or Shares purchased on the open market.
 
       3.3    Limitation on Number of Shares Subject to Awards.  Notwithstanding
any provision in the Plan to the contrary, and subject to Article 11, the
maximum number of Shares with respect to one or more Performance-Based Awards
that may be granted to any one Participant during any calendar year shall be
300,000 Shares and the maximum amount that may be paid in cash during any
calendar year with respect to any Performance- Based Award (including, without
limitation, any Performance Bonus Award) shall be $500,000.
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE 4.  
ELIGIBILITY AND PARTICIPATION

 
       4.1       Eligibility. Each Eligible Individual shall be eligible to be
granted one or more Awards pursuant to the Plan.
 
       4.2    Participation.  Subject to the provisions of the Plan, the
Committee may, from time to time, select from among all Eligible Individuals,
those to whom Awards shall be granted and shall determine the nature and amount
of each Award.  No Eligible Individual shall have any right to be granted an
Award pursuant to this Plan.
 
       4.3    Non-U.S. Participants.  Notwithstanding any provision of the Plan
to the contrary, in order to comply with the laws in countries outside the
United States in which the Company and its Related Entities operate or have
Eligible Individuals, the Committee, in its sole discretion, shall have the
power and authority to: (i) determine which Related Entities shall be covered by
the Plan; (ii) determine which Eligible Individuals outside the United States
are eligible to participate in the Plan; (iii) modify the terms and conditions
of any Award granted to Eligible Individuals outside the United States to comply
with applicable laws of jurisdictions outside of the United States; (iv)
establish subplans and modify exercise procedures and other terms and procedures
and rules, to the extent such actions may be necessary or advisable (any such
subplans and/or modifications shall be attached to this Plan as appendices),
including adoption of rules, procedures or subplans applicable to particular
Related Entities or Participants residing in particular locations; provided,
however, that no such subplans and/or modifications shall increase the share
limitations contained in Sections 3.1 and 3.3 hereof; and (v) take any action,
before or after an Award is made, that it deems advisable to obtain approval or
comply with any necessary local governmental regulatory exemptions or
approvals.  Without limiting the generality of the foregoing, the Committee is
specifically authorized to adopt rules, procedures and subplans with provisions
that limit or modify rights on death, disability or retirement or on termination
of employment, available methods of exercise or settlement of an Award, payment
of income, social insurance contributions and payroll taxes, the shifting of
employer tax liability to the Participant, the withholding procedures and
handling of any Share certificates or other indicia of ownership which may vary
with local requirements.  Notwithstanding the foregoing, the Committee may not
take any actions hereunder, and no Awards shall be granted, that would violate
the Exchange Act, the Code, any securities law or governing statute or any other
applicable law.
 
ARTICLE 5.  
STOCK OPTIONS

 
       5.1         General.  The Committee is authorized to grant Options to
Eligible Individuals on the following terms and conditions:
 
(a)    Exercise Price.  The exercise price per Share subject to an Option shall
be determined by the Committee and set forth in the Award Agreement; provided
that, subject to Section 5.2(d) hereof, the per Share exercise price for any
Option shall not be less than 100% of the Fair Market Value of a Share on the
date of grant.
 
(b)    Time and Conditions of Exercise.  The Committee shall determine the time
or times at which an Option may be exercised in whole or in part; provided that
the term of any Option granted under the Plan shall not exceed ten years.  The
Committee shall also determine the performance or other conditions, if any, that
must be satisfied before all or part of an Option may be exercised.
 
(c)    Payment.  The Committee shall determine the methods by which the exercise
price of an Option may be paid, the form of payment, including, without
limitation: (i) cash or check, (ii) surrender of Shares or delivery of a
properly executed form of attestation of ownership of Shares as the Committee
may require (including withholding of Shares otherwise deliverable upon exercise
of the Award) which have a Fair Market Value on the date of surrender of
attestation equal to the aggregate exercise price of the Shares as to which the
Award shall be exercised, (iii) promissory note bearing interest at no less than
such rate as shall then preclude the imputation of interest under the Code),
(iv) other property acceptable to the Committee (including through the delivery
of a notice that the Participant has placed a market sell order with a broker
with respect to Shares then issuable upon exercise of the Option, and that the
broker has been directed to pay a sufficient portion of the net proceeds of the
sale to the Company in satisfaction of the Option exercise price; provided that
payment of such proceeds is then made to the Company upon settlement of such
sale, or (v) any combination of the foregoing methods of payment.  The Committee
shall also determine the methods by which Shares shall be delivered or deemed to
be delivered to Participants.  Notwithstanding any other provision of the Plan
to the contrary, no Participant who is a Director or an “executive officer” of
the Company within the meaning of Section 13(k) of the Exchange Act shall be
permitted to pay the exercise price of an Option, or continue any extension of
credit with respect to the exercise price of an Option with a loan from the
Company or a loan arranged by the Company in violation of Section 13(k) of the
Exchange Act.
 
 
 

--------------------------------------------------------------------------------

 
 
(d)    Evidence of Grant.  All Options shall be evidenced by an Award Agreement
between the Company and the Participant.  The Award Agreement shall include such
additional provisions as may be specified by the Committee.
 
       5.2    Incentive Stock Options.  Incentive Stock Options shall be granted
only to Employees of the Company or any Subsidiary, and the terms of any
Incentive Stock Options granted pursuant to the Plan, in addition to the
requirements of Section 5.1 hereof, must comply with the provisions of this
Section 5.2.
 
(a)    Expiration.  Subject to Section 5.2(c) hereof, an Incentive Stock Option
shall expire and may not be exercised to any extent by anyone after the first to
occur of the following events:
 
 
(iii)  
Ten years from the date it is granted, unless an earlier time is set in the
Award Agreement;

 
(iv)  
Three months after the Participant’s termination of employment as an Employee;
and

 
(v)  
One year after the date of the Participant’s termination of employment or
service on account of Disability or death.  Upon the Participant’s Disability or
death, any Incentive Stock Options exercisable at the Participant’s Disability
or death may be exercised by the Participant’s legal representative or
representatives, by the person or persons entitled to do so pursuant to the
Participant’s last will and testament, or, if the Participant fails to make
testamentary disposition of such Incentive Stock Option or dies intestate, by
the person or persons entitled to receive the Incentive Stock Option pursuant to
the applicable laws of descent and distribution.



 
(b)    Dollar Limitation.  The aggregate Fair Market Value (determined as of the
time the Option is granted) of all Shares with respect to which Incentive Stock
Options are first exercisable by a Participant in any calendar year may not
exceed $100,000 or such other limitation as imposed by Section 422(d) of the
Code, or any successor provision.  To the extent that Incentive Stock Options
are first exercisable by a Participant in excess of such limitation, the excess
shall be considered Non-Qualified Stock Options.
 
(c)    Ten Percent Owners.  An Incentive Stock Option shall be granted to any
individual who, at the date of grant, owns stock possessing more than ten
percent of the total combined voting power of all classes of Shares of the
Company only if such Option is granted at a price that is not less than 110% of
Fair Market Value on the date of grant and the Option is exercisable for no more
than five years from the date of grant.
 
 
 

--------------------------------------------------------------------------------

 
 
(d)    Notice of Disposition.  The Participant shall give the Company prompt
notice of any disposition of Shares acquired by exercise of an Incentive Stock
Option within (i) two years from the date of grant of such Incentive Stock
Option or (ii) one year after the transfer of such Shares to the Participant.
 
(e)    Right to Exercise.  During a Participant’s lifetime, an Incentive Stock
Option may be exercised only by the Participant.
 
(f)    Failure to Meet Requirements.  Any Option (or portion thereof) purported
to be an Incentive Stock Option, which, for any reason, fails to meet the
requirements of Section 422 of the Code shall be considered a Non-Qualified
Stock Option.
 
       5.3    Substitution of Stock Appreciation Rights.  The Committee may
provide in the Award Agreement evidencing the grant of an Option that the
Committee, in its sole discretion, shall have to right to substitute a Stock
Appreciation Right for such Option at any time prior to or upon exercise of such
Option; provided, that such Stock Appreciation Right shall be exercisable with
respect to the same number of Shares for which such substituted Option would
have been exercisable.
 
ARTICLE 6.  
RESTRICTED STOCK AWARDS

 
       6.1    Grant of Restricted Stock.  The Committee is authorized to make
Awards of Restricted Stock to any Eligible Individual selected by the Committee
in such amounts and subject to such terms and conditions as determined by the
Committee.  All Awards of Restricted Stock shall be evidenced by an Award
Agreement.
 
       6.2    Purchase Price.  At the time of the grant of an Award of
Restricted Stock, the Committee shall determine the price, if any, to be paid by
the Participant for each Share subject to the Award of Restricted Stock.  To the
extent required by applicable law, the price to be paid by the Participant for
each Share subject to the Award of Restricted Stock shall not be less than the
par value of a Share (or such higher amount required by applicable law).  The
purchase price of Shares acquired pursuant to the Award of Restricted Stock
shall be paid either: (i) in cash at the time of purchase; (ii) at the sole
discretion of the Committee, by services rendered or to be rendered to the
Company or a Subsidiary; or (iii) in any other form of legal consideration that
may be acceptable to the Committee in its sole discretion and in compliance with
applicable law.
 
       6.3    Issuance and Restrictions.  Subject to Section 10.6 hereof,
Restricted Stock shall be subject to such restrictions on transferability and
other restrictions as the Committee may impose (including, without limitation,
limitations on the right to vote Restricted Stock or the right to receive
dividends on the Restricted Stock).  These restrictions may lapse separately or
in combination at such times, pursuant to such circumstances, in such
installments, or otherwise, as the Committee determines at the time of the grant
of the Award or thereafter.
 
       6.4    Forfeiture.  Except as otherwise determined by the Committee at
the time of the grant of the Award or thereafter, upon termination of employment
or service during the applicable restriction period, Restricted Stock that is at
that time subject to restrictions shall be forfeited; provided, however, that,
except as otherwise provided by Section 10.6 hereof, the Committee may (a)
provide in any Restricted Stock Award Agreement that restrictions or forfeiture
conditions relating to Restricted Stock will be waived in whole or in part in
the event of terminations resulting from specified causes, and (b) in other
cases waive in whole or in part restrictions or forfeiture conditions relating
to Restricted Stock.
 
       6.5    Certificates for Restricted Stock.  Restricted Stock granted
pursuant to the Plan may be evidenced in such manner as the Committee shall
determine.  If certificates representing shares of Restricted Stock are
registered in the name of the Participant, certificates must bear an appropriate
legend referring to the terms, conditions, and restrictions applicable to such
Restricted Stock, and the Company may, at its discretion, retain physical
possession of the certificate until such time as all applicable restrictions
lapse.
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE 7.  
STOCK APPRECIATION RIGHTS

 
       7.1    Grant of Stock Appreciation Rights.  
 
        (a)    A Stock Appreciation Right may be granted to any Eligible
Individual selected by the Committee.  A Stock Appreciation Right shall be
subject to such terms and conditions not inconsistent with the Plan as the
Committee shall impose and shall be evidenced by an Award Agreement, provided
that the term of any Stock Appreciation Right shall not exceed ten years.
 
(b)    A Stock Appreciation Right shall entitle the Participant (or other person
entitled to exercise the Stock Appreciation Right pursuant to the Plan) to
exercise all or a specified portion of the Stock Appreciation Right (to the
extent then exercisable pursuant to its terms) and to receive from the Company
an amount equal to the product of (i) the excess of (A) the Fair Market Value of
the Shares on the date the Stock Appreciation Right is exercised over (B) the
Fair Market Value of the Shares on the date the Stock Appreciation Right was
granted and (ii) the number of Shares with respect to which the Stock
Appreciation Right is exercised, subject to any limitations the Committee may
impose.
 
       7.2    Payment and Limitations on Exercise.  
 
(a)    Subject to Sections 7.2(b) hereof, payment of the amounts determined
under Sections 7.1(b) hereof shall be in cash, in Shares (based on its Fair
Market Value as of the date the Stock Appreciation Right is exercised) or a
combination of both, as determined by the Committee in the Award Agreement.
 
(b)    To the extent any payment under Section 7.1(b) hereof is effected in
Shares, it shall be made subject to satisfaction of all provisions of Article 5
pertaining to Options.
 
ARTICLE 8.  
OTHER TYPES OF AWARDS

 
       8.1    Performance Share Awards.  Any Eligible Individual selected by the
Committee may be granted one or more Awards of Performance Shares which shall be
denominated in a number of Shares and which may be linked to any one or more of
the Performance Criteria or other specific performance criteria determined
appropriate by the Committee, in each case on a specified date or dates or over
any period or periods determined by the Committee.  In making such
determinations, the Committee shall consider (among such other factors as it
deems relevant in light of the specific type of award) the contributions,
responsibilities and other compensation of the particular Participant.
 
       8.2    Performance Stock Units.  Any Eligible Individual selected by the
Committee may be granted one or more Performance Stock Unit awards which shall
be denominated in unit equivalent of Shares and/or units of value including
dollar value of Shares and which may be linked to any one or more of the
Performance Criteria or other specific performance criteria determined
appropriate by the Committee, in each case on a specified date or dates or over
any period or periods determined by the Committee.  In making such
determinations, the Committee shall consider (among such other factors as it
deems relevant in light of the specific type of award) the contributions,
responsibilities and other compensation of the particular Participant.
 
       8.3    Dividend Equivalent Rights.
 
(a)    Any Eligible Individual selected by the Committee may be granted Dividend
Equivalent Rights based on the dividends declared on the Shares that are subject
to any Award, to be credited as of dividend payment dates, during the period
between the date the Award is granted and the date the Award is exercised, vests
or expires, as determined by the Committee.  Such Dividend Equivalent Rights
shall be converted to cash or additional Shares by such formula and at such time
and subject to such limitations as may be determined by the Committee.
 
(b)    Dividend Equivalent Rights granted with respect to Options or SARs that
are intended to be Qualified Performance-Based Compensation shall be payable,
with respect to pre-exercise periods, regardless of whether such Option or SAR
is subsequently exercised.
 
 
 

--------------------------------------------------------------------------------

 
 
       8.4    Share Payments.  Any Eligible Individual selected by the Committee
may receive Share Payments in the manner determined from time to time by the
Committee.  The number of Shares shall be determined by the Committee and may be
based upon the Performance Criteria or other specific performance criteria
determined appropriate by the Committee, determined on the date such Share
Payment is made or on any date thereafter.
 
       8.5    Deferred Stock.  Any Eligible Individual selected by the Committee
may be granted an Award of Deferred Stock in the manner determined from time to
time by the Committee.  The number of Shares subject to the Award of Deferred
Stock shall be determined by the Committee and may be linked to the Performance
Criteria or other specific performance criteria determined to be appropriate by
the Committee, in each case on a specified date or dates or over any period or
periods determined by the Committee subject to Section 10.6.  Shares underlying
a Deferred Stock Award shall not be issued until the Deferred Stock Award has
vested, pursuant to a vesting schedule or performance criteria set by the
Committee.  Unless otherwise provided by the Committee, a Participant awarded
Deferred Stock shall have no rights as a Company stockholder with respect to
such Deferred Stock until such time as the Deferred Stock Award has vested and
the Shares underlying the Deferred Stock Award have been issued.
 
       8.6    Restricted Stock Units.  The Committee is authorized to make
Awards of Restricted Stock Units to any Eligible Individual selected by the
Committee in such amounts and subject to such terms and conditions as determined
by the Committee.  At the time of grant, the Committee shall specify the date or
dates on which the Restricted Stock Units shall become fully vested and
nonforfeitable, and may specify such conditions to vesting as it deems
appropriate subject to Section 10.6 hereof.  At the time of grant, the Committee
shall specify the maturity date applicable to each grant of Restricted Stock
Units which shall be no earlier than the vesting date or dates of the Award and
may be determined at the election of the grantee.  On the maturity date, the
Company shall, subject to Section 10.5(b), transfer to the Participant one
unrestricted, fully transferable Share for each Restricted Stock Unit scheduled
to be paid out on such date and not previously forfeited.  Alternatively,
settlement of a Restricted Stock Unit may be made in cash or any combination of
cash and Shares, as determined by the Committee, in its sole discretion, at the
time of grant of the Restricted Stock Units.  Methods of converting Restricted
Stock Units into cash may include, without limitation, a method based on the
average Fair Market Value of Shares over a series of trading days.  A holder of
Restricted Stock Units shall have no rights other than those of a general
creditor of the Company.  Restricted Stock Units represent an unfunded and
unsecured obligation of the Company, subject to the terms and conditions of the
applicable Award Agreement evidencing the grant of the Restricted Stock Unit.
 
       8.7    Performance Bonus Awards.  Any Eligible Individual selected by the
Committee may be granted one or more Performance-Based Awards in the form of a
cash bonus (a “Performance Bonus Award”) payable upon the attainment of
Performance Goals that are established by the Committee and relate to one or
more of the Performance Criteria, in each case on a specified date or dates or
over any period or periods determined by the Committee subject to Section 10.6
hereof.
 
       8.8    Other Awards.  The Committee is authorized under the Plan to make
any other Award to an Eligible Individual that is not inconsistent with the
provisions of the Plan and that by its terms involves or might involve the
issuance of (i) Shares, (ii) a right with an exercise or conversion privilege
related to the passage of time, the occurrence of one or more events, or the
satisfaction of performance criteria or other conditions, or (iii) any other
security with the value derived from the value of the Shares.  The Committee may
establish one or more separate programs under the Plan for the purpose of
issuing particular forms of Awards to one or more classes of Participants on
such terms and conditions as determined by the Committee from time to time.
 
       8.9    Term.  Except as otherwise provided herein, the term of any Award
of  Performance Shares, Performance Stock Units, Dividend Equivalent Rights,
Share Payments, Deferred Stock, Restricted Stock Units and any other Award
granted pursuant to this Article 8 shall be set by the Committee in its
discretion.
 
       8.10    Exercise or Purchase Price.  The Committee may establish the
exercise or purchase price, if any, of any Award of Performance Shares,
Performance Stock Units, Deferred Stock, Share Payments, Restricted Stock Units
and any other Award granted pursuant to this Article 8; provided, however, that
such price shall not be less than the par value of a Share on the date of grant,
unless otherwise permitted by applicable state law.
 
 
 

--------------------------------------------------------------------------------

 
 
       8.11    Exercise upon Termination of Employment or Service.  An Award of
Performance Shares, Performance Stock Units, Dividend Equivalent Rights,
Deferred Stock, Share Payments, Restricted Stock Units and any other Award
granted pursuant to this Article 8 shall only be exercisable or payable while
the Participant is an Employee, Consultant or Director, as applicable; provided,
however, that the Committee in its sole and absolute discretion may provide that
an Award of Performance Shares, Performance Stock Units, Dividend Equivalent
Rights, Share Payments, Deferred Stock, Restricted Stock Units or any other
Award granted pursuant to this Article 8 may be exercised or paid subsequent to
a termination of employment or service, as applicable, or following a Change in
Control of the Company, or because of the Participant’s retirement, death or
disability, or otherwise; provided, however, that any such provision with
respect to Performance Shares or Performance Stock Units shall be subject to the
requirements of Section 162(m) of the Code that apply to Qualified
Performance-Based Compensation.
 
       8.12    Form of Payment.  Payments with respect to any Awards granted
under this Article 8 shall be made in cash, in Shares or a combination of both,
as determined by the Committee.
 
       8.13    Award Agreement.  All Awards under this Article 8 shall be
subject to such additional terms and conditions as determined by the Committee
and shall be evidenced by an Award Agreement.
 
ARTICLE 9.  
PERFORMANCE-BASED AWARDS

 
       9.1    Purpose.  The purpose of this Article 9 is to provide the
Committee the ability to qualify Awards other than Options and SARs and that are
granted pursuant to Articles 6 and 8 as Qualified Performance-Based
Compensation.  If the Committee, in its discretion, decides to grant a
Performance-Based Award to a Covered Employee, the provisions of this Article 9
shall control over any contrary provision contained in Articles 6 or 8;
provided, however, that the Committee may in its discretion grant Awards to
Covered Employees that are based on Performance Criteria or Performance Goals
but that do not satisfy the requirements of this Article 9.
 
       9.2    Applicability.  This Article 9 shall apply only to those Covered
Employees selected by the Committee to receive Performance-Based Awards that are
intended to qualify as Qualified Performance-Based Compensation.  The
designation of a Covered Employee as a Participant for a Performance Period
shall not in any manner entitle the Participant to receive an Award for the
period.  Moreover, designation of a Covered Employee as a Participant for a
particular Performance Period shall not require designation of such Covered
Employee as a Participant in any subsequent Performance Period and designation
of one Covered Employee as a Participant shall not require designation of any
other Covered Employees as a Participant in such period or in any other period.
 
       9.3    Procedures with Respect to Performance-Based Awards.  To the
extent necessary to comply with the Qualified Performance-Based Compensation
requirements of Section 162(m)(4)(C) of the Code, with respect to any Award
granted under Articles 6 or 8 which may be granted to one or more Covered
Employees, no later than ninety (90) days following the commencement of any
fiscal year in question or any other designated fiscal period or period of
service (or such other time as may be required or permitted by Section 162(m) of
the Code), the Committee shall, in writing, (a) designate one or more Covered
Employees, (b) select the Performance Criteria applicable to the Performance
Period, (c) establish the Performance Goals, and amounts of such Awards, as
applicable, which may be earned for such Performance Period, and (d) specify the
relationship between Performance Criteria and the Performance Goals and the
amounts of such Awards, as applicable, to be earned by each Covered Employee for
such Performance Period.  Following the completion of each Performance Period,
the Committee shall certify in writing whether the applicable Performance Goals
have been achieved for such Performance Period.  In determining the amount
earned by a Covered Employee, the Committee shall have the right to reduce or
eliminate (but not to increase) the amount payable at a given level of
performance to take into account additional factors that the Committee may deem
relevant to the assessment of individual or corporate performance for the
Performance Period.
 
       9.4    Payment of Performance-Based Awards.  Unless otherwise provided in
the applicable Award Agreement, a Participant must be employed by the Company or
a Subsidiary on the day a Performance-Based Award for the appropriate
Performance Period is paid to the Participant.  Furthermore, a Participant shall
be eligible to receive payment pursuant to a Performance-Based Award for a
Performance Period only if the Performance Goals for such period are
achieved.  In determining the amount earned under a Performance-Based Award, the
Committee may reduce or eliminate the amount of the Performance-Based Award
earned for the Performance Period, if in its sole and absolute discretion, such
reduction or elimination is appropriate.
 
 
 

--------------------------------------------------------------------------------

 
 
       9.5    Additional Limitations.  Notwithstanding any other provision of
the Plan, any Award which is granted to a Covered Employee shall be subject to
any additional limitations set forth in Section 162(m) of the Code (including
any amendment to Section 162(m) of the Code) or any regulations or rulings
issued thereunder that are requirements for qualification as qualified
performance-based compensation as described in Section 162(m)(4)(C) of the Code,
and the Plan shall be deemed amended to the extent necessary to conform to such
requirements.
 
ARTICLE 10.  
PROVISIONS APPLICABLE TO AWARDS

 
       10.1    Stand-Alone and Tandem Awards.  Awards granted pursuant to the
Plan may, in the discretion of the Committee, be granted either alone, in
addition to, or in tandem with, any other Award granted pursuant to the Plan.
Awards granted in addition to or in tandem with other Awards may be granted
either at the same time as or at a different time from the grant of such other
Awards.
 
       10.2    Award Agreement.  Awards under the Plan shall be evidenced by
Award Agreements that set forth the terms, conditions and limitations for each
Award which may include the term of an Award, the provisions applicable in the
event the Participant’s employment or service terminates, and the Company’s
authority to unilaterally or bilaterally amend, modify, suspend, cancel or
rescind an Award.
 
       10.3    Limits on Transfer.  No right or interest of a Participant in any
Award may be pledged, encumbered, or hypothecated to or in favor of any party
other than the Company or a Subsidiary, or shall be subject to any lien,
obligation, or liability of such Participant to any other party other than the
Company or a Subsidiary.  Except as otherwise provided by the Committee, no
Award shall be assigned, transferred, or otherwise disposed of by a Participant
other than by will or the laws of descent and distribution or pursuant to
beneficiary designation procedures approved from time to time by the Committee
(or the Board in the case of Awards granted to Independent Directors).  The
Committee by express provision in the Award or an amendment thereto may permit
an Award (other than an Incentive Stock Option) to be transferred to, exercised
by and paid to certain persons or entities related to the Participant,
including, but not limited to, members of the Participant’s family, charitable
institutions, or trusts or other entities whose beneficiaries or beneficial
owners are members of the Participant’s family and/or charitable institutions,
or to such other persons or entities as may be expressly approved by the
Committee, pursuant to such conditions and procedures as the Committee may
establish.  Any permitted transfer shall be subject to the condition that the
Committee receive evidence satisfactory to it that the transfer is being made
for estate and/or tax planning purposes (or to a “blind trust” in connection
with the Participant’s termination of employment or service with the Company or
a Subsidiary to assume a position with a governmental, charitable, educational
or similar non-profit institution) and on a basis consistent with the Company’s
lawful issue of securities.
 
       10.4    Beneficiaries.  Notwithstanding Section 10.3 hereof, a
Participant may, in the manner determined by the Committee, designate a
beneficiary to exercise the rights of the Participant and to receive any
distribution with respect to any Award upon the Participant’s death.  A
beneficiary, legal guardian, legal representative, or other person claiming any
rights pursuant to the Plan is subject to all terms and conditions of the Plan
and any Award Agreement applicable to the Participant, except to the extent the
Plan and Award Agreement otherwise provide, and to any additional restrictions
deemed necessary or appropriate by the Committee.  If the Participant is married
and resides in a community property state, a designation of a person other than
the Participant’s spouse as his or her beneficiary with respect to more than 50%
of the Participant’s interest in the Award shall not be effective without the
prior written consent of the Participant’s spouse.  If no beneficiary has been
designated or survives the Participant, payment shall be made to the person
entitled thereto pursuant to the Participant’s will or the laws of descent and
distribution.  Subject to the foregoing, a beneficiary designation may be
changed or revoked by a Participant at any time provided the change or
revocation is filed with the Committee.
 
 
 

--------------------------------------------------------------------------------

 
 
       10.5    Stock Certificates; Book Entry Procedures.
 
(a)            Notwithstanding anything herein to the contrary, the Company
shall not be required to issue or deliver any certificates evidencing Shares
pursuant to the exercise of any Award, unless and until the Board has
determined, with advice of counsel, that the issuance and delivery of such
certificates is in compliance with all applicable laws, regulations of
governmental authorities and, if applicable, the requirements of any exchange on
which the Shares are listed or traded.  All certificates evidencing Shares
delivered pursuant to the Plan are subject to any stop-transfer orders and other
restrictions as the Committee deems necessary or advisable to comply with
federal, state local, securities or other laws, including laws of jurisdictions
outside of the United States, rules and regulations and the rules of any
national securities exchange or automated quotation system on which the Shares
are listed, quoted, or traded.  The Committee may place legends on any
certificate evidencing Shares to reference restrictions applicable to the
Shares.  In addition to the terms and conditions provided herein, the Board may
require that a Participant make such reasonable covenants, agreements, and
representations as the Board, in its discretion, deems advisable in order to
comply with any such laws, regulations, or requirements. The Committee shall
have the right to require any Participant to comply with any timing or other
restrictions with respect to the settlement or exercise of any Award, including
a window-period limitation, as may be imposed in the discretion of the
Committee.
 
(b)            Notwithstanding any other provision of the Plan, unless otherwise
determined by the Committee or required by any applicable law, rule or
regulation, the Company shall not deliver to any Participant certificates
evidencing Shares issued in connection with any Award and instead such Shares
shall be recorded in the books of the Company (or, as applicable, its transfer
agent or stock plan administrator).
 
       10.6    Full Value Award Vesting Limitations.  Notwithstanding any other
provision of this Plan to the contrary, Full Value Awards made to Employees or
Consultants shall become vested over a period of not less than three years (or,
in the case of vesting based upon the attainment of Performance Goals or other
performance-based objectives, over a period of not less than one year) following
the date the Award is made; provided, however, that, notwithstanding the
foregoing, Full Value Awards that result in the issuance of an aggregate of up
to 5% of the Shares available pursuant to Section 3.1(a) hereof may be granted
to any one or more Participants without respect to such minimum vesting
provisions.
 
       10.7    Accelerated Vesting and Deferral Limitations.  The Committee
shall not have the discretionary authority to accelerate or delay issuance of
Shares under an Award that constitutes a deferral of compensation within the
meaning of Section 409A of the Code, except to the extent that such acceleration
or delay may, in the discretion of the Committee, be effected in a manner that
will not cause any person to incur taxes, interest or penalties under Section
409A of the Code (“Section 409A Compliance”).
 
       10.8    Paperless Administration.  In the event that the Company
establishes, for itself or using the services of a third party, an automated
system for the documentation, granting or exercise of Awards, such as a system
using an internet website or interactive voice response, then the paperless
documentation, granting or exercise of Awards by a Participant may be permitted
through the use of such an automated system.
 
ARTICLE 11.  
CHANGES IN CAPITAL STRUCTURE

 
       11.1    Adjustments.
 
(a)    In the event of any stock dividend, stock split, combination or exchange
of shares, merger, consolidation or other distribution (other than normal cash
dividends) of Company assets to stockholders, or any other change affecting the
Shares or the price of the Shares other than an Equity Restructuring, the
Committee shall make such adjustments, if any, as the Committee in its
discretion may deem appropriate to reflect such change with respect to (a) the
aggregate number and kind of shares that may be issued under the Plan
(including, but not limited to, adjustments of the limitations in Sections 3.1
and 3.3 hereof); (b) the terms and conditions of any outstanding Awards
(including, without limitation, any applicable performance targets or criteria
with respect thereto); and (c) the grant or exercise price per Share for any
outstanding Awards under the Plan.  Any adjustment affecting an Award intended
as Qualified Performance-Based Compensation shall be made consistent with the
requirements of Section 162(m) of the Code.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)    In the event of any transaction or event described in Section 11.1(a)
hereof or any unusual or nonrecurring transactions or events affecting the
Company, any affiliate of the Company, or the financial statements of the
Company or any affiliate, or of changes in applicable laws, regulations or
accounting principles, the Committee, in its sole and absolute discretion, and
on such terms and conditions as it deems appropriate, either by the terms of the
Award or by action taken prior to the occurrence of such transaction or event
and either automatically or upon the Participant’s request, is hereby authorized
to take any one or more of the following actions whenever the Committee
determines that such action is appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan or with respect to any Award under the Plan, to facilitate such
transactions or events or to give effect to such changes in laws, regulations or
principles:
 
(i)  
To provide for either (A) termination of any such Award in exchange for an
amount of cash, if any, equal to the amount that would have been attained upon
the exercise of such Award or realization of the Participant’s rights (and, for
the avoidance of doubt, if as of the date of the occurrence of the transaction
or event described in this Section 11.1 the Committee determines in good faith
that no amount would have been attained upon the exercise of such Award or
realization of the Participant’s rights, then such Award may be terminated by
the Company without payment) or (B) the replacement of such Award with other
rights or property selected by the Committee in its sole discretion;

 
(ii)  
To provide that such Award be assumed by the successor or survivor corporation,
or a parent or subsidiary thereof, or shall be substituted for by similar
options, rights or awards covering the stock of the successor or survivor
corporation, or a parent or subsidiary thereof, with appropriate adjustments as
to the number and kind of shares and prices;

 
(iii)  
To make adjustments in the number and type of Shares (or other securities or
property) subject to outstanding Awards, and in the number and kind of
outstanding Restricted Stock or Deferred Stock and/or in the terms and
conditions of (including the grant or exercise price), and the criteria included
in, outstanding options, rights and awards and options, rights and awards which
may be granted in the future;

 
(iv)  
To provide that such Award shall be exercisable or payable or fully vested with
respect to all Shares covered thereby, notwithstanding anything to the contrary
in the Plan or the applicable Award Agreement; and

 
(v)  
To provide that the Award cannot vest, be exercised or become payable after such
event.

 
 
 

--------------------------------------------------------------------------------

 
 
(c)    In connection with the occurrence of any Equity Restructuring, and
notwithstanding anything to the contrary in Sections 11.1(a) and 11.1(b) hereof:
 
(i)  
The number and type of securities subject to each outstanding Award and the
exercise price or grant price thereof, if applicable, shall be equitably
adjusted.  The adjustments provided under this Section 11.1(c)(i) shall be
nondiscretionary and shall be final and binding on the affected Participant and
the Company.

 
(ii)  
The Committee shall make such equitable adjustments, if any, as the Committee in
its discretion may deem appropriate to reflect such Equity Restructuring with
respect to the aggregate number and kind of shares that may be issued under the
Plan (including, but not limited to, adjustments of the limitations in Sections
3.1 and 3.3 hereof).

 
       11.2    Acceleration Upon a Change in Control.  Notwithstanding Section
11.1 hereof, and except as may otherwise be provided in any applicable Award
Agreement or other written agreement entered into between the Company and a
Participant, if a Change in Control occurs and a Participant’s Awards are not
converted, assumed, or replaced by a successor entity, then immediately prior to
the Change in Control such Awards shall become fully exercisable and all
forfeiture restrictions on such Awards shall lapse.  Upon, or in anticipation
of, a Change in Control, the Committee may cause any and all Awards outstanding
hereunder to terminate at a specific time in the future, including, but not
limited to, the date of such Change in Control, and shall give each Participant
the right to exercise such Awards during a period of time as the Committee, in
its sole and absolute discretion, shall determine.  In the event that the terms
of any agreement between the Company or any Subsidiary and a Participant
contains provisions that conflict with and are more restrictive than the
provisions of this Section 11.2, this Section 11.2 shall prevail and control and
the more restrictive terms of such agreement (and only such terms) shall be of
no force or effect.
 
       11.3    No Other Rights.  Except as expressly provided in the Plan, no
Participant shall have any rights by reason of any subdivision or consolidation
of Shares of any class, the payment of any dividend, any increase or decrease in
the number of Shares of any class or any dissolution, liquidation, merger, or
consolidation of the Company or any other corporation.  Except as expressly
provided in the Plan or pursuant to action of the Committee under the Plan, no
issuance by the Company of Shares of any class, or securities convertible into
Shares of any class, shall affect, and no adjustment by reason thereof shall be
made with respect to, the number of Shares subject to an Award or the grant or
exercise price of any Award.
 
ARTICLE 12.  
ADMINISTRATION

 
       12.1    Committee.  Unless and until the Board delegates administration
of the Plan to a Committee as set forth below, the Plan shall be administered by
the full Board, and for such purposes the term “Committee” as used in this Plan
shall be deemed to refer to the Board.  The Board, at its discretion or as
otherwise necessary to comply with the requirements of Section 162(m) of the
Code, Rule 16b-3 promulgated under the Exchange Act or to the extent required by
any other applicable rule or regulation, may delegate administration of the Plan
to a Committee consisting of two or more members of the Board.  Unless otherwise
determined by the Board, the Committee shall consist solely of two or more
members of the Board each of whom is an “outside director,” within the meaning
of Section 162(m) of the Code, a Non-Employee Director and an “independent
director” under the NASDAQ rules (or other principal securities market on which
Shares are traded); provided that any action taken by the Committee shall be
valid and effective, whether or not members of the Committee at the time of such
action are later determined not to have satisfied the requirements for
membership set forth in this Section 12.1 or otherwise provided in any charter
of the Committee.  Notwithstanding the foregoing: (a) the full Board, acting by
a majority of its members in office, shall conduct the general administration of
the Plan with respect to all Awards granted to Independent Directors and for
purposes of such Awards the term “Committee” as used in this Plan shall be
deemed to refer to the Board and (b) the Committee may delegate its authority
hereunder to the extent permitted by Section 12.5 hereof.  In its sole
discretion, the Board may at any time and from time to time exercise any and all
rights and duties of the Committee under the Plan except with respect to matters
which under Rule 16b-3 under the Exchange Act or Section 162(m) of the Code, or
any regulations or rules issued thereunder, are required to be determined in the
sole discretion of the Committee.  Except as may otherwise be provided in any
charter of the Committee, appointment of Committee members shall be effective
upon acceptance of appointment; Committee members may resign at any time by
delivering written notice to the Board; and vacancies in the Committee may only
be filled by the Board.
 
 
 

--------------------------------------------------------------------------------

 
 
       12.2    Action by the Committee.  Unless otherwise established by the
Board or in any charter of the Committee, a majority of the Committee shall
constitute a quorum and the acts of a majority of the members present at any
meeting at which a quorum is present, and acts approved in writing by a majority
of the Committee in lieu of a meeting, shall be deemed the acts of the
Committee.  Each member of the Committee is entitled to, in good faith, rely or
act upon any report or other information furnished to that member by any officer
or other employee of the Company or any Subsidiary, the Company’s independent
certified public accountants, or any executive compensation consultant or other
professional retained by the Company to assist in the administration of the
Plan.
 
       12.3    Authority of Committee.  Subject to any specific designation in
the Plan, the Committee has the exclusive power, authority and discretion to:
 
(a)    Designate Participants to receive Awards;
 
(b)    Determine the type or types of Awards to be granted to each Participant;
 
(c)    Determine the number of Awards to be granted and the number of Shares to
which an Award will relate;
 
(d)    Determine the terms and conditions of any Award granted pursuant to the
Plan, including, but not limited to, the exercise price, grant price, or
purchase price, any reload provision, any restrictions or limitations on the
Award, any schedule for lapse of forfeiture restrictions or restrictions on the
exercisability of an Award, and accelerations or waivers thereof, any provisions
related to non-competition and recapture of gain on an Award, based in each case
on such considerations as the Committee in its sole discretion determines;
provided, however, that the Committee shall not have the authority to accelerate
the vesting or waive the forfeiture of any Performance-Based Awards intended to
qualify as Qualified Performance Based-Compensation;
 
(e)    Determine whether, to what extent, and pursuant to what circumstances an
Award may be settled in, or the exercise price of an Award may be paid in, cash,
Shares, other Awards, or other property, or an Award may be canceled, forfeited,
or surrendered;
 
(f)    Prescribe the form of each Award Agreement, which need not be identical
for each Participant;
 
(g)    Decide all other matters that must be determined in connection with an
Award;
 
(h)    Establish, adopt, or revise any rules and regulations as it may deem
necessary or advisable to administer the Plan;
 
(i)    Interpret the terms of, and any matter arising pursuant to, the Plan or
any Award Agreement; and
 
(j)    Make all other decisions and determinations that may be required pursuant
to the Plan or as the Committee deems necessary or advisable to administer the
Plan.
 
       12.4    Decisions Binding.  The Committee’s interpretation of the Plan,
any Awards granted pursuant to the Plan, any Award Agreement and all decisions
and determinations by the Committee with respect to the Plan are final, binding,
and conclusive on all parties.
 
       12.5    Delegation of Authority.  To the extent permitted by applicable
law, the Board may from time to time delegate to a committee of one or more
members of the Board or one or more officers of the Company the authority to
grant or amend Awards to Participants other than (a) Employees who are subject
to Section 16 of the Exchange Act, (b) Covered Employees, or (c) officers of the
Company (or Directors) to whom authority to grant or amend Awards has been
delegated hereunder.  For the avoidance of doubt, provided it meets the
limitation in the preceding sentence, this delegation shall include the right to
modify Awards as necessary to accommodate changes in the laws or regulations,
including in jurisdictions outside the United States.  Any delegation hereunder
shall be subject to the restrictions and limits that the Board specifies at the
time of such delegation, and the Board may at any time rescind the authority so
delegated or appoint a new delegatee.  At all times, the delegatee appointed
under this Section 12.5 shall serve in such capacity at the pleasure of the
Board.
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE 13.  
EFFECTIVE AND EXPIRATION DATE

 
       13.1    Effective Date.  The Plan is effective as of the date the Plan is
approved by the Company’s stockholders (the “Effective Date”).  The Plan will be
deemed to be approved by the stockholders if it is approved either:
 
(a)    By a majority of the votes cast at a duly held stockholder’s meeting at
which a quorum representing a representing a majority of outstanding voting
stock is, either in person or by proxy, present and voting on the plan; or
 
(b)    By a method and in a degree that would be treated as adequate under
Delaware law in the case of an action requiring stockholder approval.
 
       13.2    Expiration Date.  The Plan will expire on, and no Award may be
granted pursuant to the Plan after the tenth anniversary of the Effective Date,
except that no Incentive Stock Options may be granted under the Plan after the
earlier of the tenth anniversary of (a) the date the Plan is approved by the
Board or (b) the Effective Date.  Any Awards that are outstanding on the tenth
anniversary of the Effective Date shall remain in force according to the terms
of the Plan and the applicable Award Agreement.
 
ARTICLE 14.  
AMENDMENT, MODIFICATION, AND TERMINATION

 
       14.1    Amendment, Modification, and Termination.  Subject to Section
15.14 hereof, with the approval of the Board, at any time and from time to time,
the Committee may terminate, amend or modify the Plan; provided, however, that
(a) to the extent necessary and desirable to comply with any applicable law,
regulation, or stock exchange rule, the Company shall obtain stockholder
approval of any Plan amendment in such a manner and to such a degree as
required, and (b) stockholder approval shall be required for any amendment to
the Plan that (i) increases the number of shares available under the Plan (other
than any adjustment as provided by Article 11), or (ii) permits the Committee to
extend the exercise period for an Option beyond ten years from the date of
grant.  Notwithstanding any provision in this Plan to the contrary, absent
approval of the stockholders of the Company,
 
(a)    No Option or SAR may be amended to reduce the per share exercise price of
the shares subject to such Option or SAR below the per share exercise price as
of the date the Option is granted and,
 
(b)    Except as permitted by Article 11, and at any time when the then-current
Fair Market Value of a Share is less than the Fair Market Value of a Share on
the date that an outstanding Option or SAR was granted, such outstanding Option
or SAR may not be cancelled or surrendered in exchange for
 
    (i) cash,


    (ii) an Option or SAR having a per share exercise price that is less than
the Fair Market    Value of  a Share on the date that the original Option or SAR
was granted, or


    (iii) or any other Award.
 
 
 

--------------------------------------------------------------------------------

 
 
       14.2    Awards Previously Granted.  Except with respect to amendments
made  pursuant to Section 15.14 hereof, no termination, amendment, or
modification of the Plan shall adversely affect in any material way any Award
previously granted pursuant to the Plan without the prior written consent of the
Participant; provided, however, that an amendment or modification that may cause
an Incentive Stock Option to become a Non-Qualified Stock Option shall not be
treated as adversely affecting the rights of the Participant.
 
ARTICLE 15.  
GENERAL PROVISIONS

 
       15.1    No Rights to Awards.  No Eligible Individual or other person
shall have any claim to be granted any Award pursuant to the Plan, and neither
the Company nor the Committee is obligated to treat Eligible Individuals,
Participants or any other persons uniformly.
 
       15.2    No Stockholders Rights.  Except as otherwise provided herein, a
Participant shall have none of the rights of a stockholder with respect to
Shares covered by any Award, including to the right to vote or receive
dividends, until the Participant becomes the record owner of such Shares,
notwithstanding the exercise of an Option or other Award.
 
       15.3    Withholding.  The Company or any Subsidiary, as appropriate,
shall have the authority and the right to deduct or withhold, or require a
Participant to remit to the Company, an amount sufficient to satisfy U.S.
federal, state, and local taxes and taxes imposed by jurisdictions outside of
the United States (including the Participant’s employment tax obligations)
required by law to be withheld with respect to any taxable event concerning a
Participant arising as a result of this Plan or to take such other action as may
be necessary in the opinion of the Company or a Subsidiary, as appropriate, to
satisfy withholding obligations for the payment of taxes.  The Committee may in
its discretion and in satisfaction of the foregoing requirement allow a
Participant to elect to have the Company withhold Shares otherwise issuable
under an Award (or allow the return of Shares) having a Fair Market Value equal
to the sums required to be withheld.  Notwithstanding any other provision of the
Plan, the number of Shares which may be withheld with respect to the issuance,
vesting, exercise or payment of any Award (or which may be repurchased from the
Participant of such Award within six months (or such other period as may be
determined by the Committee) after such Shares were acquired by the Participant
from the Company) in order to satisfy the Participant’s U.S. federal, state,
local and non-U.S. income and payroll tax liabilities with respect to the
issuance, vesting, exercise or payment of the Award shall be limited to the
number of Shares which have a Fair Market Value on the date of withholding or
repurchase equal to the aggregate amount of such liabilities based on the
minimum statutory withholding rates for federal, state, local and foreign income
tax and payroll tax purposes that are applicable to such supplemental taxable
income.  No Shares shall be delivered hereunder to any Participant or other
person until the Participant or such other person has made arrangements
acceptable to the Committee for the satisfaction of the tax obligations with
respect to any taxable event concerning the Participant or such other person
arising as a result of this Plan
 
       15.4    No Right to Employment or Services.  Nothing in the Plan or any
Award Agreement shall interfere with or limit in any way the right of the
Company or any Subsidiary to terminate any Participant’s employment or services
at any time, nor confer upon any Participant any right to continue in the employ
or service of the Company or any Subsidiary.
 
       15.5    Unfunded Status of Awards.  The Plan is intended to be an
“unfunded” plan for incentive compensation.  With respect to any payments not
yet made to a Participant pursuant to an Award, nothing contained in the Plan or
any Award Agreement shall give the Participant any rights that are greater than
those of a general creditor of the Company or any Subsidiary.
 
       15.6    Indemnification.  To the extent allowable pursuant to applicable
law, each member of the Committee or of the Board shall be indemnified and held
harmless by the Company from any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by such member in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action or failure
to act pursuant to the Plan and against and from any and all amounts paid by him
or her in satisfaction of judgment in such action, suit, or proceeding against
him or her; provided he or she gives the Company an opportunity, at its own
expense, to handle and defend the same before he or she undertakes to handle and
defend it on his or her own behalf.  The foregoing right of indemnification
shall not be exclusive of any other rights of indemnification to which such
persons may be entitled pursuant to the Company’s Certificate of Incorporation
or Bylaws, as a matter of law, or otherwise, or any power that the Company may
have to indemnify them or hold them harmless.
 
 
 

--------------------------------------------------------------------------------

 
 
       15.7    Relationship to other Benefits.  No payment pursuant to the Plan
shall be taken into account in determining any benefits pursuant to any pension,
retirement, savings, profit sharing, group insurance, welfare or other benefit
plan of the Company or any Subsidiary except to the extent otherwise expressly
provided in writing in such other plan or an agreement thereunder.
 
       15.8    Expenses.  The expenses of administering the Plan shall be borne
by the Company and its Related Entities.
 
       15.9    Titles and Headings.  The titles and headings of the Sections in
the Plan are for convenience of reference only and, in the event of any
conflict, the text of the Plan, rather than such titles or headings, shall
control.
 
       15.10    Fractional Shares.  No fractional Shares shall be issued and the
Committee shall determine, in its discretion, whether cash shall be given in
lieu of fractional shares or whether such fractional shares shall be eliminated
by rounding up or down as appropriate.
 
       15.11    Limitations Applicable to Section 16 Persons.  Notwithstanding
any other provision of the Plan, the Plan, and any Award granted or awarded to
any Participant who is then subject to Section 16 of the Exchange Act, shall be
subject to any additional limitations set forth in any applicable exemptive rule
under Section 16 of the Exchange Act (including any amendment to Rule 16b-3
under the Exchange Act) that are requirements for the application of such
exemptive rule.  To the extent permitted by applicable law, the Plan and Awards
granted or awarded hereunder shall be deemed amended to the extent necessary to
conform to such applicable exemptive rule.
 
       15.12    Government and Other Regulations.  The obligation of the Company
to make payment of awards in Shares or otherwise shall be subject to all
applicable laws, rules, and regulations of the United States and jurisdictions
outside the United States, and to such approvals by government agencies,
including government agencies in jurisdictions outside of the United States, in
each case as may be required or as the Company deems necessary or
advisable.  Without limiting the foregoing, the Company shall have no obligation
to issue or deliver evidence of title for Shares subject to Awards granted
hereunder prior to: (i) obtaining any approvals from governmental agencies that
the Company determines are necessary or advisable, and (ii) completion of any
registration or other qualification with respect to the Shares under any
applicable law in the United States of in a jurisdiction outside of the United
States or ruling of any governmental body that the Company determines to be
necessary or advisable or at a time when any such registration or qualification
is not current, has been suspended or otherwise has ceased to be effective.  The
inability or impracticability of the Company to obtain or maintain authority
from any regulatory body having jurisdiction, which authority is deemed by the
Company’s counsel to be necessary to the lawful issuance and sale of any Shares
hereunder, shall relieve the Company of any liability in respect of the failure
to issue or sell such Shares as to which such requisite authority shall not have
been obtained.  The Company shall be under no obligation to register pursuant to
the Securities Act, as amended, any of the Shares paid pursuant to the Plan.  If
the Shares paid pursuant to the Plan may in certain circumstances be exempt from
registration pursuant to the Securities Act, as amended, the Company may
restrict the transfer of such Shares in such manner as it deems advisable to
ensure the availability of any such exemption.
 
       15.13    Governing Law.  The Plan and all Award Agreements shall be
construed in accordance with and governed by the laws of the State of Delaware.
 
 
 

--------------------------------------------------------------------------------

 
 
       15.14    Section 409A.  Except as provided in Section 15.15 hereof, to
the extent that the Committee determines that any Award granted under the Plan
is subject to Section 409A of the Code, the Award Agreement evidencing such
Award shall incorporate the terms and conditions required by Section 409A of the
Code.  To the extent applicable, the Plan and Award Agreements shall be
interpreted in accordance with Section 409A of the Code and Department of
Treasury regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the Effective Date.  Notwithstanding any provision of the Plan to
the contrary, in the event that following the Effective Date the Committee
determines that any Award may be subject to Section 409A of the Code and related
Department of Treasury guidance (including such Department of Treasury guidance
as may be issued after the Effective Date), the Committee may adopt such
amendments to the Plan and the applicable Award Agreement or adopt other
policies and procedures (including amendments, policies and procedures with
retroactive effect), or take any other actions, that the Committee determines
are necessary or appropriate to (a) exempt the Award from Section 409A of the
Code and/or preserve the intended tax treatment of the benefits provided with
respect to the Award, or (b) comply with the requirements of Section 409A of the
Code and related Department of Treasury guidance and thereby avoid the
application of any penalty taxes under such Section.
 
       15.15    No Representations or Covenants with respect to Tax
Qualification.  Although the Company may endeavor to (1) qualify an Award for
favorable tax treatment under the laws of the United States or jurisdictions
outside of the United States (e.g., incentive stock options under Section 422 of
the Code or French-qualified stock options) or (2) avoid adverse tax treatment
(e.g., under Section 409A of the Code), the Company makes no representation to
that effect and expressly disavows any covenant to maintain favorable or avoid
unfavorable tax treatment, anything to the contrary in this Plan, including
Section 15.14 hereof, notwithstanding.  The Company shall be unconstrained in
its corporate activities without regard to the potential negative tax impact on
holders of Awards under the Plan.
 
 
 

--------------------------------------------------------------------------------

 
 